Citation Nr: 1138154	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected medial meniscus tear, status post meniscectomy, left knee exclusive of the time periods of the temporary total evaluations based on surgical or other treatment necessitating convalescence.  

2.  Entitlement to an extension of temporary total evaluation of convalescence from surgery for medial meniscus tear, status post meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1990 to March 1991 and served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held on August 4, 2011 in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issue of entitlement to a disability rating in excess of 20 percent for service-connected medial meniscus tear, status post meniscectomy, left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an extension of temporary total evaluation of convalescence from surgery for medial meniscus tear, status post meniscectomy of the left knee was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an extension of temporary total evaluation of convalescence from surgery for medial meniscus tear, status post meniscectomy of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a statement in August 2011 and withdrew the issue of entitlement to an extension of temporary total evaluation of convalescence from surgery for medial meniscus tear, status post meniscectomy of the left knee and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to an extension of temporary total evaluation of convalescence from surgery for medial meniscus tear, status post meniscectomy of the left knee is dismissed.  





REMAND

Reason for Remand:  To afford the Veteran a new VA examination and for the RO to consider referral for extraschedular consideration.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the Board finds that the Veteran should be afforded a new VA examination with respect to his claim for an increased disability rating for medial meniscus tear, status post meniscectomy, left knee.  The record reveals that the Veteran was last afforded a VA examination in February 2010.  However, during the August 2011 hearing, the Veteran stated that his left knee was still deteriorating and his cartilage ripped again.  Therefore, the Board finds that a more recent VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 3.159 (2011).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').

Furthermore, the Veteran has testified and submitted statements regarding the effect of his service-connected disability on his employment.  He stated that he used to drive a truck part-time but was forced to quit the job due to the pain in his left knee.  The Veteran explained that he has also been restricted at his job as a lineman due to the pain in his left knee.  He stated that he has been passed over for two promotions because of his inability to effectively complete his job duties.  Despite this evidence, the RO has yet not considered whether referral under 38 C.F.R. § 3.321(b)(1) is appropriate.  Under that provision, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims ("Court") has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  As such, the RO/AMC should consider whether referral for an extraschedular rating for the Veteran's service-connected medial meniscus tear, status post meniscectomy, left knee is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected medial meniscus tear, status post meniscectomy, left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim to include whether the Veteran is entitled to referral to the Director, Compensation and Pension Service for an extraschedular rating.  The RO should specifically look to the Veteran's statements regarding the impact of his service-connected disability on his employment as a lineman.  

3.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


